116 F.3d 484
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Juan JIMENEZ-MOLINA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
Nos. 95-70827, 96-70075.
United States Court of Appeals, Ninth Circuit.
Submitted** June 6, 1997.Decided June 12, 1997.

Petition to Review a Decision of the Immigration and Naturalization Service, No. Awz-dqi-jin.
Before:  HUG, Chief Judge, FERNANDEZ and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Section 440(a) of the Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA"), codified at 8 U.S.C. § 1105a(a)(10), divested this court of jurisdiction to review final orders of deportation against aliens convicted of certain criminal offenses.  Duldulao v. INS, 90 F.3d 396, 398 (9th Cir.1996).  Petitioner Juan Jimenez-Molina pled guilty and was convicted of selling or transporting twenty kilograms of cocaine, a criminal violation covered under the AEDPA.  See 8 U.S.C. §§ 1227(a)(2)(A)(iii), 1227(a)(2)(B)(i).  We, therefore, dismiss this petition for lack of jurisdiction.


3
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a) and 9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3